Citation Nr: 0217885	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for left knee medial 
meniscectomy with degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 2000 rating 
decision of the Department of Veteran's Affairs (VA) 
Regional Office in Muskogee, Oklahoma (the RO) which 
increased the veteran's previously assigned 10 percent 
disability rating for his service-connected left knee 
disability to 20 percent. 

The veteran testified via videoconferencing equipment at a 
personal hearing which was chaired by the undersigned 
Board member.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.


FINDING OF FACT

The veteran's left knee disability is not shown to be 
productive of range of motion with flexion limited to 15 
degrees, extension limited to 20 degrees, or severe 
recurrent subluxation or lateral instability.  There is no 
X-ray evidence of arthritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
left knee medial meniscectomy with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5259, 5260 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for 
his service-connected left knee medial meniscectomy with 
degenerative joint disease, which is currently rated as 20 
percent disabling.  During his September 2002 hearing, the 
veteran, through his representative, requested that his 
left knee disability be given separate ratings for 
instability/subluxation and arthritis.  

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue 
on appeal.  

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C. § 
5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf.  
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim for an increased rating was 
filed in November 1999 and remains pending.  The 
provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

As set forth below, the RO's actions throughout the course 
of this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§ 5103; Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning 
who is responsible for obtaining such evidence did not 
meet the standard erected by the VCAA]. 

The veteran was informed in a September 2000 rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in a June 2001 statement of the case and a 
supplemental statement of the case issued in January 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  

In March 2001 and June 2001 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
The veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports 
of examination or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e. names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim for an increased rating.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
as have VA outpatient treatment records.  The veteran was 
provided with VA examinations for joint disorders in March 
2000 and March 2001, which will be discussed below.  All 
known and available service, private and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  At his September 2002 hearing, the 
veteran stated that all of his medical treatment has been 
at the VA Medical Center and that he has received no 
private medical treatment for his left knee disorder.  The 
veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists and needs 
to be obtained.

The veteran's accredited representative, at the September 
2002 personal hearing, suggested that a new VA examination 
be conducted.  In making his request, the veteran's 
representative made no statement regarding any increase in 
the level of the veteran's knee disability, nor did he 
point to any inadequacies of the prior VA examination 
conducted in March 2001.  

As indicated above, there is ample medical and other 
evidence which describes the veteran's current disability.  
The Board finds that the medical evidence of record, 
including the March 2001 VA examination, is adequate to 
render a decision on this issue.  Scheduling the veteran 
for yet another VA examination would be a useless 
expenditure of scarce VA medical resources.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [holding that VA 
has no duty to conduct "a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim"].

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claim, including presenting testimony and 
argument at the September 2002 personal hearing.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.  

Disability ratings

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims 
(the Court) has held that evaluation of a service-
connected disability involving a joint rated on limitation 
of motion requires adequate consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 (2002) and 
functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In 
addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 state that 
when evaluating the joints, inquiry will be directed as to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Specific schedular criteria - knee disabilities

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).

Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5259, removal of semilunar 
cartilage, symptomatic, warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

Under Diagnostic Code 5257, the schedular criteria call 
for a 10 percent disability rating for slight impairment 
of a knee, such as involving recurrent subluxation or 
lateral instability.  A 20 percent disability rating is 
warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Words such as "slight", "mild", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2002).

Limitation of flexion of the leg is rated 30 percent at 15 
degrees; 20 percent at 30 degrees; 10 percent at 45 
degrees; and noncompensable at 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).  Limitation of 
extension of the leg is rated 50 percent at 45 degrees; 40 
percent at 30 degrees; 30 percent at 20 degrees; and 20 
percent at 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002); see also 38 C.F.R. § 4.71, Plate II (2002) 
which reflects that normal flexion and extension of a knee 
is from 0 to 140 degrees.

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel stated that compensating a 
claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray 
evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

Factual background

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

During service, the veteran underwent a left knee medical 
meniscectomy in July 1975.  Service connection was granted 
for residuals in a June 1977 VA rating decision, and a 10 
percent disability rating was assigned under Diagnostic 
Code 5259 [removal of semilunar cartilage].  

In December 1994, arthroscopic surgery was performed on 
the veteran's left knee at a VA medical center.  A 
temporary total rating due to convalescence was assigned 
until February 1, 1995 under 38 C.F.R. § 4.30.

The medical evidence of record reveals continued 
complaints of left knee pain with some instability.  VA 
outpatient treatment reports dated February 1999 to August 
2001 reflect that the veteran's left knee had narrowing of 
the joint space and pain over the posteromedial corner of 
the knee.  It was noted that the rest of the knee looked 
"quite good."  The examiner observed that the veteran had 
medial compartment arthritis.  In May 1999, the veteran's 
left knee revealed no effusion or tenderness along the 
medial joint line.  A September 1999 treatment report 
noted that the veteran experienced degenerative changes in 
his left knee causing him to be unemployable in the law 
enforcement field, a job he had held for 13 years.  He was 
advised to get a sedentary job and save his knee for 
recreational pursuits.  In August 2001, the veteran 
reported that he was "very pleased" with the results his 
Synvisc injections to his knee.  He commented that his 
left knee felt better and stated that his grinding had 
stopped, and his night pain had resolved.  However, in a 
November 1999 statement, the veteran asserted that he had 
constant pain in his left knee with no relief from 
injections.  He also stated that he wore a knee brace due 
to instability. 

During a March 2000 VA examination,  it was noted that he 
had a medial meniscectomy in 1975 and arthroscopic surgery 
in 1994.  The veteran complained that his left knee pain 
had gotten worse since 1994.  He reported that his knee 
sometimes gave out and buckled without a brace for 
support.  He also asserted that his left knee pain "comes 
and goes" and is worsened by activity.  Upon examination, 
the veteran was observed wearing a knee brace.  No 
crepitus or effusion was noted and medial or lateral 
laxity was not observed.  Range of motion testing revealed 
flexion from 0 to 116 degrees with discomfort at 137 
degrees.  No anterior or posterior movement was noted.  An 
X-ray report showed that fracture and dislocation were not 
"appreciated," and no suprapatellar effusion was observed.  
Joint spaces appeared well-preserved.  While the X-ray 
report did not include a statement pertaining to arthritis 
or degeneration, the veteran was diagnosed with 
degenerative joint disease of the left knee status post 
meniscectomy with moderate functional loss. 

In the September 2000 RO rating decision which forms the 
basis for this appeal, the veteran's service-connected 
left knee disability was redenominated as left knee medial 
meniscectomy with degenerative joint disease, the assigned 
diagnostic code was changed to Diagnostic Code 6260 and a 
20 percent disability rating was assigned.

At the March 2001 VA examination, the veteran stated that 
his left knee pain was a 5 on a scale of 1 to 10, and that 
walking and carrying weight increased the pain.  He 
reported no history of dislocation or subluxation.  Upon 
examination, no swelling, edema, effusion, instability, 
weakness, or guarding of movement was observed.  The 
examiner found no evidence of pain with movement, though 
the veteran stated that he felt mild tenderness on the 
medial side of his knee.  Range of motion testing revealed 
flexion limited from 0 to 125 degrees and extension 
limited to 0 degrees.  No ankylosis was found.  The 
veteran was diagnosed with status post left knee medial 
meniscectomy in 1975 with residual pain.  Functional loss 
was rated as zero to mild.  No statement was made 
regarding arthritic changes in the veteran's left knee.  
However, the examiner noted X-rays dated in February 2000 
and December 2000 that were "unremarkable" and "negative" 
respectively. 

At his September 2002 personal hearing, the veteran 
asserted that he wore a knee brace for ligament 
instability.  He testified that his left knee did not give 
out on a daily basis, but with certain activity.  He 
reported daily knee pain with swelling, popping, and 
giving out when he engaged in certain activities.  He 
asserted that he was unable to continue working in law 
enforcement as a park ranger due to his left knee 
disability.  

Analysis 

The veteran seeks an increased rating for his service-
connected left knee disability, which is currently rated 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  In essence, he contends that separate ratings 
are warranted for instability and limitation of motion.  
For reasons explained immediately below, the Board has 
concluded that the medical and other evidence of record 
does not support a rating evaluation in excess of 20 
percent at this time.  

In summary, the medical evidence of record reflects 
subjective complaints of left knee instability and pain.  
Objective examinations have revealed no swelling, edema, 
effusions, weakness, or guarding of movement.  Range of 
motion testing showed flexion from 0 to 125 degrees with 
extension limited to 0 degrees.  March 2000 and March 2001 
VA examiners have described functional loss due to the 
left knee disability as "moderate" and "zero to mild."  
Although degenerative changes have been diagnosed and are 
considered to be part of the service-connected disability, 
the record contains no X-ray evidence of arthritis or 
degeneration.  

Assignment of diagnostic code 

The veteran's service-connected left knee medial 
meniscectomy with degenerative joint disease is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 [limitation of flexion]. 

As noted by the Board in the factual background, the 
veteran's left knee was previously rated under Diagnostic 
Code 5259 [removal of semilunar cartilage].  The assigned 
diagnostic code was changed to Diagnostic Code 5260 
[limitation of flexion] when the disability rating was 
raised from 10 percent to 20 percent by the RO in 
September 2000.  The Board observes that 10 percent is the 
maximum disability rating authorized under Diagnostic Code 
5259, while higher ratings are available under Diagnostic 
Code 5260. 

Rating the veteran's left knee disability under Diagnostic 
Codes 5259 and 5260 was by analogy.  When an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not 
only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
See 38 C.F.R. § 4.20 (2002).  Coordination of rating with 
impairment of function will be expected in all cases.  See 
also 38 C.F.R. § 4.21 (2002) .

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board 
has reached the conclusion that, based on the veteran's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology, the veteran's left knee 
disability is more appropriately rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, impairment of the knee with 
recurrent subluxation or lateral instability.

The Board observes that Diagnostic Code 5260 is predicated 
upon loss of range of motion.  In the present case, the 
medical evidence of record reflects that the veteran's 
left knee has not been inhibited by loss of range of 
motion.  In March 2000, range of motion testing revealed 
flexion from 0 to 116 degrees with no anterior or 
posterior movement.  March 2001 range of motion testing 
showed flexion from 0 to 125 degrees with extension 
limited to 0 degrees.  As there is little documented 
limited range of motion, Diagnostic Code 5260 or 
Diagnostic Code 5261 are less appropriate than Diagnostic 
Code 5257, which sets forth the schedular criteria for 
impairment of the knee based on recurrent subluxation or 
lateral instability.  The veteran has complained of 
instability on several occasions and has been observed 
wearing a knee brace for stability.

Schedular rating

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5257 as the veteran's left knee disability 
is not shown to be manifested by "severe" recurrent 
subluxation or lateral instability.  The medical evidence 
of record contains no evidence of any severe pain, 
instability, or subluxation of the left knee.  
Significantly, in the Board's opinion, the veteran's left 
knee functional loss has been characterized as "moderate" 
and "zero to mild" by VA examiners in March 2000 and March 
2001 respectively.  Although the Board is not necessarily 
bound by these characterizations, this is competent 
medical evidence and was the result of physical 
examination of the knee by physicians.  See 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In short, the Board has been unable to identify evidence 
which indicates that the veteran's service-connected left 
knee disability is severe, or that severe disability is 
approximated.  The Board thus finds that an increased 
disability evaluation under the provisions of Diagnostic 
Code 5257 is not in order. 

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the residuals of the veteran's 
left knee disability under 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2002) pursuant to the Court's holding in DeLuca.  
The Board finds, however, that the medical and other 
evidence of record does not support an increased 
evaluation for the disability under those regulations.

As discussed immediately above, the veteran's left knee 
disability is most appropriately rated under Diagnostic 
Code 5257.  DeLuca considerations do not apply to 
disabilities rated under that Diagnostic Code.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply].

Esteban considerations

As noted above, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban, 
supra.  VA's General Counsel has held that a veteran who 
has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257 so long as 
the disability meets at least the zero percent rating for 
limitation of motion.  See VAOPGCPREC 23-97.  The General 
Counsel subsequently clarified that opinion and held that 
in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 
5257 and 5003.  See VAOPGCPREC 9-98.  

The medical and other evidence does not show that the 
limited motion of the left knee meets the criteria for the 
minimum evaluation under Diagnostic Codes 5260 or 5261.  
Range of motion testing revealed flexion from 0 to 125 
degrees and extension limited to 0 degrees in March 2001.  
The Board finds, therefore, that separate disability 
ratings are not warranted under Diagnostic Codes 5003 and 
5257 based on limitation of motion.  See VAOPGCPREC 23-97. 

The Board also finds that a separate rating for arthritis 
under Diagnostic Code 5003 is inapplicable with respect to 
the veteran's left knee disability under VAOPGCPREC 9-98 
as there is no X-ray evidence of arthritis.  As noted, the 
March 2001 VA examiner commented on X-ray reports dated in 
March 2000 and December 200 and noted that they were 
"unremarkable" and "negative" respectively.  In addition, 
the March 2001 VA examiner found no evidence of pain on 
motion.  As there is no objective X-ray evidence of 
arthritis in the veteran's left knee and no pain on 
motion, the Board finds that the preponderance of the 
evidence is against assigning additional separate 
disability evaluation for arthritis based on painful 
motion under 38 C.F.R. § 4.59.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; VAOPGCPREC 9-98.  Accordingly, the 
Board concludes that the veteran's left knee disability 
has been appropriately rated as 20 percent disabling.

Extraschedular rating

The RO did not consider referral of this case for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b), and the veteran did not request that this be 
done.  In the absence of a specific finding on the part of 
the RO that an extraschedular rating was not warranted, 
the Board may not address that matter.  See VAOPGCPREC 6-
96 (August 16, 1996); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for a left knee medial meniscectomy with 
degenerative joint disease.  The benefit sought on appeal 
is accordingly denied. 

ORDER

An increased rating for left knee medial meniscectomy with 
degenerative joint disease is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

